     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 1 of 14. PageID #: 142



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR201
                                                   )
                      Plaintiff,                   )   JUDGE JOHN R. ADAMS
                                                   )
        v.                                         )
                                                   )
 CLARENCE TUCKER,                                  )   GOVERNMENT'S SENTENCING
                                                   )   MEMORANDUM
                      Defendant.                   )

       Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Robert J. Kolansky, Assistant United States Attorney, and

hereby files this sentencing memorandum. The Government disagrees with the offense level

calculations contained within the Presentence Investigation Report filed December 4, 2019.

(Doc. 35: PSR, PageID 111-135). The Government believes that the appropriate offense level,

prior to Acceptance of Responsibility, is 24. As a result, the Government recommends a

sentence within the advisory guideline range of 46 to 57 months.

I.     OFFENSE CONDUCT AND GUIDELINE CALCULATION

       A.      Offense Conduct

       On or about December 27, 2018, in the Northern District of Ohio, Eastern Division,

Defendant CLARENCE TUCKER did knowingly and intentionally possess with intent to

distribute approximately 1.18 grams of a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance; cocaine, a Schedule II controlled substance; and

fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(C).

       On or about December 27, 2018, in the Northern District of Ohio, Eastern Division,

Defendant CLARENCE TUCKER did knowingly and intentionally possess with intent to
     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 2 of 14. PageID #: 143



distribute approximately 0.99 grams of a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance, and fentanyl, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

       On or about December 27, 2018, in the Northern District of Ohio, Eastern Division,

Defendant CLARENCE TUCKER did knowingly and intentionally possess with intent to

distribute approximately 11.89 grams of a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(C).

       On or about January 28, 2019, in the Northern District of Ohio, Eastern Division,

Defendant CLARENCE TUCKER did knowingly and intentionally possess with intent to

distribute approximately 28.19 grams of a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(C).

       On or about January 28, 2019, in the Northern District of Ohio, Eastern Division,

Defendant CLARENCE TUCKER did knowingly and intentionally possess with intent to

distribute approximately 10.0 grams of a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance, and fentanyl, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

       On or about January 28, 2019, in the Northern District of Ohio, Eastern Division,

Defendant CLARENCE TUCKER did knowingly and intentionally possess with intent to

distribute approximately 1.31 grams of a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance, and fentanyl, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).




                                                 2
     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 3 of 14. PageID #: 144



       On or about January 28, 2019, in the Northern District of Ohio, Eastern Division,

Defendant CLARENCE TUCKER did knowingly and intentionally possess with intent to

distribute approximately 7.53 grams of a mixture and substance containing a detectable amount

of cocaine base (“crack”), a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and (b)(1)(C).

       On or about January 28, 2019, in the Northern District of Ohio, Eastern Division,

Defendant CLARENCE TUCKER, having been previously convicted of crimes punishable by

imprisonment for a term exceeding one year, those being: Possession of Drugs, a felony of the

4th degree, on or about July 29, 2003, Case Number CR-03-436796-ZA; Trafficking in Drugs, a

felony of the 4th degree, on or about March 28, 2005, Case Number CR-05-461066-A; and

Involuntary Manslaughter, a felony in the 1st degree, on or about October 5, 2005, Case Number

CR-05-464209-A, all in the in the Cuyahoga County Court of Common Pleas, did knowingly

possess in and affecting interstate commerce, a firearm, to wit: a Glock 27, .40 caliber handgun,

serial number VDC367, and ammunition, said firearm and ammunition having been shipped and

transported in interstate commerce, in violation of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2).

       More specifically, on or about December 27, 2018, members of the Cleveland Police

Department’s 5th District Vice Unit conducted a traffic stop on the defendant, Clarence

TUCKER. The traffic stop took place on Euclid Avenue at Burgess Road, in Cleveland, Ohio.

TUCKER was driving a Chevrolet Equinox which made several turns without the use of a turn

signal, and which had dark tinted windows. During the traffic stop, police detected the odor of

marijuana and observed a bag of crack cocaine on the center console. TUCKER and his vehicle

were searched, and police recovered cocaine, heroin, fentanyl, marijuana, a digital scale, two cell




                                                 3
     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 4 of 14. PageID #: 145



phones, and $1,703.00 of United States currency. TUCKER was Mirandized, and admitted that

what was seized was about 10 grams of cocaine and under five grams of heroin. TUCKER was

arrested and charged in the Cuyahoga County Court of Common Pleas. On December 29, 2018,

TUCKER was granted bond and released from custody.

       The evidence seized during the traffic stop was sent for testing, with the following

results: (1) one bag containing 1.18 grams of heroin, cocaine, and fentanyl; (2) one bag

containing 0.99 grams of heroin and fentanyl; (3) a digital scale containing residue of heroin,

cocaine, and fentanyl; and (4) two plastic bags containing a total of 11.89 grams of cocaine.

        In the weeks after his initial arrest, detectives with the 5th District Vice Unit continued

investigation of TUCKER. They observed inconsistencies in the address that TUCKER had

reported to them and to the Probation Department, and the one he used to renew his driver’s

license. The address that TUCKER gave to the police on the date of his arrest and that he

provided to probation upon his release from custody was 1675 Catalpa Road, Cleveland, Ohio.

Detectives checked this location multiple times in January of 2019 and observed the Chevrolet

Equinox that TUCKER had been arrested while driving in the driveway behind the residence.

Additionally, on three other dates in January, 2019, detectives located the Equinox in the

driveway of an adjacent residence.

       On January 21, 2019, 5th District Vice Detective Yasenchak observed a Nissan Altima in

the parking lot of Euclid Beach apartments at 125 East 156th Street at Lakeshore Boulevard in

Cleveland, Ohio. The Altima is also registered to and owned by TUCKER. Detective

Yasenchak noted in the affidavit in support of a search warrant for the Catalpa Road residence




                                                 4
     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 5 of 14. PageID #: 146



that “[t]his parking lot is known to Affiant as a hot spot for drug sales.” 1 Detective Yasenchak

conducted a traffic stop on the Altima, based on motor vehicle violations, after it left that parking

lot, and positively identified TUCKER as the driver. TUCKER was released without being

issued a citation, and was followed back to the Catalpa Road residence.

       On January 22, 2019, detectives collected the garbage from the tree lawn of 1675 Catalpa

Road, Cleveland, Ohio. Within the garbage, detectives located mail addressed to TUCKER, an

empty box of Sleepinal, two empty blister packs of Sleepinal, several open, empty Sleepinal

capsules, a paper towel with cocaine crumbs, several plastic bags with residue, and a rubber

glove with whitish residue. These items were sent to the lab for testing. The crumbs in the paper

towel were confirmed as cocaine, the plastic bag residue was confirmed as cocaine, and an

additional bag tested positive for marijuana residue.

       On January 23, 2019, 5th District Vice detectives obtained a search warrant for 1675

Catalpa Road from the Cuyahoga County Court of Common Pleas. On January 28, 2019,

Cleveland Police SWAT and detectives executed the search warrant at the Catalpa Road

residence. Just prior to the execution of the warrant, detectives observed a Chevrolet truck arrive

at 1675 Catalpa Road. The driver entered 1675 Catalpa Road for approximately one minute,

then exited and drove off in the truck.

       At approximately the same time, TUCKER exited 1675 Catalpa Road, and drove off in

the Chevrolet Equinox that he was driving at the time of the December 27, 2018 traffic stop.

Two detectives followed TUCKER in the Equinox and conducted a traffic stop on Euclid




1
  Detective Yasenchak’s Affidavit was disclosed to TUCKER and his attorney in discovery and
to the Probation Department for the preparation of the Presentence Report. The Government will
introduce a redacted copy of this Affidavit at the sentencing hearing if requested by the Court.


                                                 5
     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 6 of 14. PageID #: 147



Avenue in Cleveland, Ohio. TUCKER was found to be in possession of 7.53 grams of cocaine

base (“crack”) and 1.13 grams of a mixture and substance containing a detectable amount of

heroin and fentanyl, along with a digital scale with residue of heroin, fentanyl, and cocaine on it.

Additionally, TUCKER was in possession of two cell phones, a thumb drive, and $20.00 of

United States currency.

       SWAT made entry into 1675 Catalpa Road after making multiple announcements, and

found no one inside the residence. Detectives conducted a thorough search and located extensive

evidence indicating that TUCKER both stored and manufactured controlled substances within

the residence. Most of these items were discovered in the kitchen. Included within these items,

in summary, were 27.82 grams of cocaine, 10.0 grams of a mixture of heroin and fentanyl, two

digital scales with cocaine residue, multiple glass Pyrex containers and measuring cups with

cocaine residue, silverware with cocaine residue, Sleepinal packets, and sandwich bags.

Additionally, detectives located a lease for the residence in the living room, listing TUCKER and

Gary Richins as the residents, $3,040.00 of United States currency, and a Glock 27, .40 caliber

handgun, serial number VDC367, and ammunition within the residence. The full list of items

seized during the search is included within Detective Yasenchak’s Cleveland Police Department

Report, dated January 31, 2019. 2




2
  Detective Yasenchak’s Cleveland Police Department Report, dated January 31, 2019, was
disclosed to TUCKER and his attorney in discovery and to the Probation Department for the
preparation of the Presentence Report. The Government will introduce a redacted copy of this
report at the sentencing hearing if requested by the Court.




                                                 6
     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 7 of 14. PageID #: 148



       TUCKER was brought to the residence and subsequently waived his rights under

Miranda. He admitted that the firearm was his, that all of the drugs in the house were in the

kitchen, and that he possessed the firearm for his protection.

       B.      Guideline Calculation

       An indictment was returned on April 2, 2019, charging TUCKER with seven counts of

Possession with Intent to Distribute Controlled Substances in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(C) and one count of Felon in Possession of a Firearm and/or Ammunition, in violation

of 18 U.S.C. § 922(g)(1). (R. 1: Indictment, PageID 1-4). On August 22, 2019, TUCKER pled

guilty to the indictment with a plea agreement pursuant to Rules 11(c)(1)(A) and (B). (R. 29:

Plea Agreement, PageID 72-84). The following are the Guideline calculations as agreed upon

between the Government and TUCKER in the Plea Agreement:

 Counts 1-8 (Grouped per § 3D1.2(c); Applicable Guideline: 2D1.1)
 Base offense level (60-80 KG Converted Drug Weight)          20                      § 2D1.1(c)(10)
 Possession of Firearm                                        +2                      § 2D1.1(b)(1)
 Maintaining Premises for Manufacture                         +2                      § 2D1.1(b)(12)
 Total Offense Level before Acceptance of Responsibility      24

(R. 29: Plea Agreement, PageID 77).

       Further, the Plea Agreement included the following language, which correctly and
accurately details the agreement of the parties as to the appropriate Guidelines calculations:

               For purposes of determining Defendant's statutory penalty and imprisonment
               range under the United States Sentencing Guidelines, Defendant and the USAO
               agree and stipulate that Counts 1-8 group per U.S.S.G. § 3D1.2, and the
               applicable guideline is § 2D1.1. Additionally, the parties agree and stipulate that
               the amount of drugs defendant possessed with intent to distribute in Counts 1-7
               was 13.48 grams of Fentanyl, 40.08 grams of Cocaine, and 7.53 grams of Cocaine
               Base (“Crack”). The parties further agree that this equates to 68.60 kilograms of
               converted drug weight, which corresponds to a base offense level of 20 pursuant
               to U.S.S.G. § 2D1.1(c)(10). The parties additionally agree that a two-level
               enhancement applies, pursuant to U.S.S.G. § 2D1.1(b)(1), because the defendant
               possessed a firearm. The parties agree and stipulate that a two-level enhancement
               applies, per U.S.S.G § 2D1.1(b)(12) because the defendant maintained a premises



                                                 7
      Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 8 of 14. PageID #: 149



               for the purpose of manufacturing controlled substances. As a result, the parties
               agree and stipulate that the total offense level, before acceptance of responsibility,
               is 24. Unless otherwise agreed to below, the parties agree that no other specific
               offense characteristics, Guideline adjustments or Guideline departures apply.

(R. 29: Plea Agreement, PageID 77).

       The Probation Officer disagrees with the agreement of the parties regarding the

application of the two-level enhancement for maintaining a premises for the purpose of

manufacturing controlled substances pursuant to U.S.S.G. § 2D1.1(b)(12). (Doc. 35: PSR,

PageID 118, 134). As detailed below, the Government submits that the relevant facts of the

instant offenses demonstrate the proper application of this enhancement. Further, the defendant

expressly agreed and stipulated to the application of the enhancement in his Plea Agreement. (R.

29: Plea Agreement, PageID 77). As a result, the government requests that this Court apply the

two-level enhancement per U.S.S.G. § 2D1.1(b)(12).

       The PSR correctly details the extent of TUCKER’s criminal history, of which only 3

points score for a conviction for Involuntary Manslaughter. At the time of the instant offenses,

TUCKER was under a criminal justice sentence – parole for the Involuntary Manslaughter

conviction – therefore 2 points are added. As a result, the total criminal history score is 5,

placing him in criminal history category III. (Doc. 35: PSR, PageID 119-123).

       TUCKER receives a 3-level reduction for acceptance of responsibility, bringing the final

offense level to 21. With a level 21 and a criminal history category of III, TUCKER’s guideline

imprisonment range is 46 to 57 months.

II.    SENTENCING FACTORS 18 U.S.C. § 3553(A)

       Upon properly calculating the advisory guideline range, this Court is required to follow

18 U.S.C. § 3553(a), which states:

               This Court is required to consider the following factors in
               determining the sentence.


                                                  8
     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 9 of 14. PageID #: 150



                (a) Factors to be considered in imposing a sentence.--The court
              shall impose a sentence sufficient, but not greater than necessary,
              to comply with the purposes set forth in paragraph (2) of this
              subsection. The court, in determining the particular sentence to be
              imposed, shall consider--

                   (1) the nature and circumstances of the offense and the
                   history and characteristics of the defendant;

                   (2) the need for the sentence imposed--

                      (A) to reflect the seriousness of the offense, to promote
                   respect for the law, and to provide just punishment for the
                   offense;

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the
                       defendant; and

                       (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;

                   (3) the kinds of sentences available;

                   (4) the kinds of sentence and the sentencing range established
                   for--

                   (5) any pertinent policy statement--

                   (6) the need to avoid unwarranted sentence disparities among
                   defendants with similar records who have been found guilty of
                   similar conduct; and

                   (7) the need to provide restitution to any victims of the
                   offense.

18 U.S.C. § 3553(a).

       The nature and circumstances of TUCKER’s offenses, and his history and characteristics

indicate that this Court has much to consider. TUCKER is thirty-four years old and has multiple

felony convictions, including drug possession, drug trafficking, and involuntary manslaughter.

(Doc. 35: PSR, PageID 119-125).



                                                 9
     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 10 of 14. PageID #: 151



       TUCKER’s criminal conduct dates back to age 16, when he was adjudicated delinquent

for multiple motor vehicle and tobacco violations. Additionally, at age 16, TUCKER was placed

in a Drug Court Program as a result of an arrest for felony drug trafficking offenses. He

subsequently failed to participate in that Drug Court Program. (Doc. 35: PSR, PageID 119).

Between the ages of 17 and 18, TUCKER was adjudicated delinquent for multiple additional

motor vehicle violations, Unauthorized Use of a Vehicle (1st degree misdemeanor), and for

misdemeanor drug possession. (Doc. 35: PSR, PageID 120-121).

       However, TUCKER’s criminal conduct only escalated as he entered adulthood, having

been convicted of felony drug possession at age 18 and felony drug trafficking at age 19. (Doc.

35: PSR, PageID 121-122).

       In 2005, at age 20, TUCKER was convicted of Involuntary Manslaughter, a felony of the

first degree, with a firearms specification. He was sentenced to 12 years’ imprisonment; 9 years

for the Involuntary Manslaughter charge, and 3 years’ consecutive imprisonment for the firearm

specification. He was released from custody on August 15, 2016, and was still under parole

supervision for these offenses at the time of his instant arrest. (Doc. 35: PSR, PageID 122-123).

       As a result of TUCKER’s consistent criminal activity, and his failure to benefit from

previously imposed sanctions, the Government’s position is that his criminal history score is not

overrepresented, and a sentence within the guideline range reflects the seriousness of his offense,

promotes respect for the law and provides just punishment for his criminal conduct.

       Furthermore, the Presentence Investigation Report has not identified any factors as

possible founds for a departure or variance from the sentencing guidelines provisions.




                                                10
       Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 11 of 14. PageID #: 152



III.     GOVERNMENT’S OBJECTION

         A.     U.S.S.G. § 2D1.1(B)(12)

         Under the United States Sentencing Guidelines, a defendant convicted of a federal drug

crime is eligible for a two-level enhancement if he maintained a premises for the purpose of

manufacturing or distributing a controlled substance. U.S.S.G. § 2D1.1(b)(12). The

enhancement applies to anyone who “(1) knowingly (2) opens or maintains any place (3) for the

purpose of manufacturing or distributing a controlled substance.” United States v. Johnson, 737

F.3d 444, 447 (6th Cir.2013). As noted by the Probation Officer in the Presentence Report, the

Commentary to this provision of the Guidelines directs Courts to consider “(A) whether the

defendant held a possessory interest in (e.g., owned or rented) the premises and (B) the extent to

which the defendant controlled access to, or activities at, the premises.” U.S.S.G. § 2D1.1(b),

Application Note 17. However, the Commentary goes on to explain that “[m]anufacturing or

distributing a controlled substance need not be the sole purpose for which the premises was

maintained, but must be one of the defendant's primary or principal uses for the premises, rather

than one of the defendant's incidental or collateral uses for the premises.” Id.

         In United States v. Bell, the Sixth Circuit explored the proper application of this

enhancement. See United States v. Bell, 766 F.3d 634 (6th Cir. 2014). The Court reviewed the

portion of Application Note 17 regarding the principal or primary uses of the premises, and

explained that Courts should “assess the primary or principal use of the home, or some part of it,

by comparing the frequency of lawful to unlawful use.” Id at 637. “At bottom, the question is

whether [the defendant]’s home ‘played a significant part’ in distributing drugs.” Id.

Importantly, the Court determined, is that one can maintain a premises for more than one

purpose – just because someone lives in a home does not mean it is immune from falling within

the Guidelines enhancement. Id. See also, United States v. Broadnax, 777 Fed.Appx. 137, 142


                                                  11
     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 12 of 14. PageID #: 153



(6th Cir. 2019) (“this enhancement applies if a defendant maintains a house for the purposes of

both living in it and using it for drug trafficking.”).

        In Bell, the Court found that Bell’s house in fact played a significant part in his drug

distributing activities. Bell did not have a job, other than distributing drugs. He cooked cocaine

into crack cocaine in the kitchen of his house, and other “tools of the trade,” such as a digital

scale, drug-packaging materials, and police scanners were located elsewhere in the house. Bell,

766 F.3d at 637. Likewise, Bell had a gun in his vehicle, and the Court found that he used his

vehicle to distribute the drugs. Id. While the Court noted that drug storage on the property and

observed transaction of the property will often suffice to trigger the enhancement under §

2D1.1(b)(12), “so too will a litany of circumstantial evidence showing drug production on the

premises.” Bell, 766 F.3d at 638.

        In the instant case, police executed a search warrant at TUCKER’s residence. They

located a lease agreement listing him as a lawful tenant. Within the residence, police located

everything necessary to store, package, and manufacture controlled substances for sale. To be

sure, police found nearly an ounce of powder cocaine in very close proximity to digital scales

with cocaine residue, multiple glass Pyrex containers and measuring cups with cocaine residue,

silverware with cocaine residue, Sleepinal packets, and sandwich bags. These are the tools of

crack cocaine manufacture, all located in the kitchen of TUCKER’s residence. Likewise, police

located an additional 10 grams of heroin and fentanyl within the house, and a gun that TUCKER

later admitted was for his protection.

        Prior to the execution of the search warrant, police recovered additional evidence of drug

manufacture from the garbage that TUCKER put out for collection. Sleepinal capsules, cocaine

residue, paper towels – all evidence of the manufacture of crack cocaine within the residence.




                                                   12
      Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 13 of 14. PageID #: 154



Further, TUCKER was the subject of three traffic stops during this investigation, two of which

resulted in the seizure of narcotics packaged for sale, and the third in a “hot spot” for drug sales.

The evidence is clear that TUCKER is a drug trafficker, and that his residence at 1675 Catalpa

Road was the center of his operations. As noted by the Sixth Circuit in Bell, the guideline does

not “carve out residences as a safe havens for being drug-production premises.” Bell 766 F.3d at

638. TUCKER’s residence is no exception, and the Government submits that the two-level

enhancement under U.S.S.G. § 2D1.1(b)(12) properly applies.


IV.     CONCLUSION

        Based on the circumstances of the case at hand, TUCKER’s criminal history, and his

complete lack of regard for the criminal justice system, the Government respectfully requests this

Court sentence TUCKER within the advisory guideline range reflecting the application of

U.S.S.G. § 2D1.1(b)(12).

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                                By:    /s/ Robert J. Kolansky
                                                        Robert J. Kolansky (PA: 316899)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3780
                                                        (216) 522-8355 (facsimile)
                                                        Robert.Kolansky@usdoj.gov




                                                 13
     Case: 1:19-cr-00201-JRA Doc #: 38 Filed: 12/30/19 14 of 14. PageID #: 155



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of December 2019, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Robert J. Kolansky
                                                      Robert J. Kolansky
                                                      Assistant U.S. Attorney




                                                 14
